                        Case
                        Case1:18-cv-11646-NRB
                             1:18-cv-11646-NRB Document
                                               Document12
                                                        7 Filed
                                                          Filed12/13/18
                                                                12/20/18 Page
                                                                         Page11of
                                                                               of11
AO 121 (Rev. 06/16)
TO:

                  Register of Copyrights                                                                  REPORT ON THE
                   U.S. Copyright Office                                                          TILING OR DETERMINATION OF AN
                101 Independence Ave. S.E.                                                               ACTION OR APPEAL
               Washington, D.C. 20559-6000                                                            REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U. S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):

                                                                          COURT NAME AND LOCATION
        ~ACTION                0   APPEAL                                  Southern District of New York, New York County
DOCKET NO.                         DATE FILED
      1 :18-cv-11646                          12/13/2018
PLAINTIFF                                                                             DEFENDANT
 Benedict Caiola                                                                      Lockey Maisonneuve, Melisa Tropeano , The MTL
                                                                                      Communications Group LLC



       COPYRIGHT
                                                                TITLE OF WORK                                                   AUTHOR OR WORK
    REGISTRATION NO.

1 TX0008587502                       A Girl Raised By Wolves                                                          Benedict Caiola and Lockey Maiso

2 V A0002127 482                     Wolves and Girl Images 2018 volume                                               Benedict Caiola

3 VA0002117356                       LM Photos                                                                        Benedict Caiola

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                      INCLUDED BY
                                              D Amendment                  D Answer               D Cross Bill              D Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                                   AUTHOR OF WORK
    REGISTRATION NO.

1

2

3

    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                          DATE RENDERED

            D Order            D Judgment                                    DYes           0No


I
CLERK
      Ruby J. Krajick
                                                                I(BY) DEPUTY CLERK
                                                                         /s/ J. Gonzalez                                                    12/13/2018
                      1) Upon initiation of action,                 2) Upon filing of document adding copyright(s),        3) Upon termination of action,
                         mail copy to Register of Copyrights           mail copy to Register of Copyrights                     mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court                 5) Case File Copy
